Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 03/10/21 is acknowledged. 

Status of Claims
Claims 1, 2, 6, 8-11, 15, 17-20, and 23-29 (23-30; see note below) are pending. 
Claims 23-29 (23-30) were added in the submission filed 03/10/21.
Claims 3-5, 7, 12-14, 16, 21 and 22 are cancelled. 
Claims 1, 2, 6, 8-11, 15, 17-20, and 23-29 (23-30; see note below) are rejected.

Amendment - Non-compliant
The amendments to the claims do not comply with 37 C.F.R. 1.121(c). The claim amendments include two claims identified as claim 26. Accordingly, the claims are not in ascending numerical 

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
The previous rejections under 35 U.S.C. 112 have been overcome in view of the cancellation of claims 21 and 22. Applicant's attention is directed to the new rejection under 35 U.S.C. 112.

Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive in overcoming the rejection. 
The Examiner addresses Applicant's specific points of argument below. 
Applicant describes Applicant's claimed invention at page 11 (last two paragraphs) and pages 13-14 (paragraph bridging pages 13 and 14, and first paragraph on page 14) of the Response (also referencing paragraphs 0095-0098 of the specification). As Applicant states there, the alleged improvement in Applicant's claimed invention is that the user is presented with the exchange rate quote prior to the transaction being processed, so 
First, this alleged improvement over the prior art is squarely in the abstract idea, not in computer functioning or technology. See October 2019 Update: Subject Matter Eligibility, p. 13 (improvement in abstract idea/judicial exception does not render claim eligible).
Second, this alleged improvement is not an improvement over the prior art as it is taught by the prior art, as reflected for example by the instant rejection under 35 U.S.C. 103.
Applicant also alleges that the rejection fails to provide the requisite evidence in step 2B. The Examiner disagrees. In fact, the previous rejection provided the requisite evidence per items 1 and 2 of the Berkheimer Memo (citation to express statement in specification; citation to court decisions in MPEP 2106.05(d)(II)). 

Regarding the rejection under 35 U.S.C. 103 
Applicant's arguments filed have been fully considered but are not persuasive and/or are moot in view of the new combination of prior art being used in the current rejection.
Regarding Applicant's argument that Beck does not teach that the exchange rate is based on the type of card, because 
Regarding Applicant's argument that Beck 0011, 0035 does not teach that the information about the withdrawal being performed includes an amount of the withdrawal, this argument is simply a conclusory statement with no explanation as to any alleged deficiencies in the rejection.  
Regarding Applicant's argument that Beck does not teach that the exchange rate depends on the transaction amount, this argument is moot in view of the new combination of prior art being used in the current rejection. That is, Malhotra et al. (U.S. Patent Application Publication No. 2016/0132965 A1) is newly cited as teaching that the exchange rate depends on the transaction amount.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:



Claims 1, 2, 6, 8-11, 15, 17-20, and 23-29 (23-30; see note above) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 10 and 19 are directed to a computer system, computer-implemented method, and computer-readable storage medium, respectively.
Claims 1, 10 and 19 are directed to the abstract idea of "processing a financial transaction involving foreign currency exchange, including determining whether dynamic foreign exchange (dynamic currency conversion, or dynamic determination of foreign exchange rate) should be offered/employed in the transaction," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 10 and 19 recite "receive … an indication of a card …, the indication including at least a number associated with the card; extract, from the number associated with the card, a portion of the number identifying an issuer of the card; receive … an amount of a 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as "processor," "communications module," "memory storing instructions," "communications module," "automated teller machine," "foreign exchange rate service device," and "network" represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of processing a financial transaction involving foreign currency exchange, including determining whether dynamic foreign exchange (dynamic currency conversion, or dynamic determination of foreign exchange rate) should be offered/employed in the transaction, specifically, "receive … an indication of a card …, the indication including at least a number associated with the card; extract, from the number associated with the card, a portion of the number identifying an issuer of the card; receive … an amount of a withdrawal being performed …; determine, based 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of processing a financial transaction involving foreign currency exchange, including determining whether dynamic foreign exchange (dynamic currency conversion, or dynamic determination of foreign exchange rate) should be offered/employed in the transaction, specifically, "receive … an indication of a card …, the indication including at least a number associated with the card; extract, from the number associated with the card, a portion of the number identifying an issuer of the card; receive … an amount of a withdrawal being performed …; determine, based on at least the issuer of the card and a currency associated with the issuer of the card, that dynamic foreign exchange should be offered for the withdrawal … using the card by comparing the portion of the number identifying the issuer of the card to a whitelist identifying issuers for which dynamic foreign exchange should be provided and then comparing the currency associated with the issuer of the card to a whitelist identifying currencies for which dynamic foreign exchange should be provided; upon determining that dynamic foreign exchange should be offered: 
Hence, claims 1, 10 and 19 are not patent eligible.
Dependent claims 2, 6, 11, 15 and 20 describe performing, for a second card, operations similar or identical to those of claims 1, 10 and 19. Dependent claims 8, 9, 17, 18 and 23-29 (23-30; see note above) describe further details of the abstract 

Claim Rejections - 35 USC § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-29 (i.e., 25-30 see note above) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Not in Specification
In regard to the following, the Examiner does not find in Applicant's submission a statement indicating that/where the claim amendments are supported by/in Applicant's disclosure or that the claim amendments do not contain new matter. 
Claims 25 and 27 recite "wherein the dynamically-determined foreign exchange rate quote is determined at least by comparing the amount of the withdrawal to a threshold." 
Related subject matter is discussed in paragraph 0098 of the specification:
[0098] "In a third example, other information about the transaction being performed using the automated teller machine may be considered in determining a foreign exchange rate to quote. For example, it may be that the above-mentioned request for a dynamically-determined foreign exchange rate quote includes an indication of such information. Such information may, for example include information about an amount of a transaction. In a particular example, it could be that a more favourable rate will be quoted for larger transactions than for smaller transactions. …"  

Support in the disclosure as filed is not found for the language underlined above.  
Claims 26 (first claim 26) and 28 recite "wherein the dynamically-determined foreign exchange rate quote includes a first rate responsive to determining that the amount of the withdrawal is above the threshold." 
Related subject matter is discussed in paragraph 0098 of the specification as indicated above. Support in the disclosure as filed is not found for the language underlined above. 
Claims 26 (second claim 26) and 29 recite "wherein the dynamically-determined foreign exchange rate quote includes a second rate responsive to determining that the amount of the withdrawal is below the threshold, the second rate less favourable than the first rate." 
Related subject matter is discussed in paragraph 0098 of the specification as indicated above. Support in the disclosure as filed is not found for the language underlined above. 
Claims 26-29 (i.e., 26-30; see note above) are also rejected by virtue of their dependency from a rejected base claim.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 (second claim 26) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 (second claim 26) depends from claim 26. A claim cannot depend from itself. 37 C.F.R. 1.75(c) ("One or more another claim or claims in the same application." (Emphasis added))

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8-11, 15, 17-20, and 23-29 (23-30; see note above) rejected under 35 U.S.C. 103 as being unpatentable over Beck et al.(U.S. Patent Application Publication No. 2004/0148255 A1), hereafter Beck, in view of Ling (U.S. Patent Application Publication Number 2009/0177579 A1), and further in view of Malhotra et al. (U.S. Patent Application Publication No. 2016/0132965 A1), hereafter Malhotra.

Regarding Claims 1, 10 and 19
Beck teaches:
a processor; a communications module coupled to the processor; and a memory coupled to the processor storing instructions that, when executed by the processor, cause the computer system to: (0043, 0107-0112, Fig. 5)
receive via the communications module from an automated teller machine an indication of a card used to access the automated teller machine, the indication including at least a number associated with the card; (0006, 0030-0031, 0035, 0039-0040, 0043-0044, 0107)
extract, from the number associated with the card, a portion of the number identifying an issuer of the card; (As per claim 1, the operation "receive, … an indication of a card used to access the automated teller machine, …")
receive, via the communications module and from the automated teller machine, an amount of a withdrawal being performed using the automated teller machine (0011, 0035)
determine, based on at least the issuer of the card and a currency associated with the issuer of the card, that dynamic foreign exchange should be offered for a withdrawal performed using the automated teller machine using the card by comparing the portion of the number identifying the issuer of the card to a whitelist identifying issuers for which dynamic foreign exchange should be provided and then …; (0031, 0035, 0039-0041, 0044-0045, Fig. 4, 404, 408)
upon determining that dynamic foreign exchange should be offered: send, to a foreign exchange rate service device, via a network using the communications module, a request for a dynamically-determined foreign exchange rate quote, the request including an indication of the issuer of the card (0040-0042, 0049, 0059), an indication of a type of the card (0040-0042, 0049, 0059) and an indication of the amount of the withdrawal (0011, 0035), the dynamically-determined foreign exchange rate quote based on the issuer of the card (0040-0042, 0049, 0059), the type of the card (0040-0042, 0049, 0059) …, the quote provided to the automated teller machine; (0011, 0032, 0035, 0038, 0039-0042, 0049, 0059)
receive, from the automated teller machine via the network using the communications module, an indication that the quoted foreign exchange rate was accepted at the automated teller machine; and (0014, 0035, 0070, 0078-0106 (e.g., 0083, 0090, 0100-0102))
upon receiving the indication that the quoted foreign exchange rate was accepted, process the withdrawal with foreign exchange provided at the quoted foreign exchange rate by an entity associated with the foreign exchange rate service device; and (0014, 0035, 0066, 0076, 0078-0106 (e.g., 0082, 0091, 0101))
upon determining that the dynamic foreign exchange should not be offered: process the withdrawal with foreign exchange provided by at least one of the issuer of the card and a payment network associated with the card. (0040)
Beck does not explicitly disclose, but Ling teaches, "comparing the currency associated with the issuer of the card to a whitelist identifying currencies for which dynamic foreign exchange should be provided." 

determine, based on at least the issuer of the card and a currency associated with the issuer of the card, that dynamic foreign exchange should be offered for a withdrawal performed using the automated teller machine using the card by comparing the portion of the number identifying the issuer of the card to a whitelist identifying issuers for which dynamic foreign exchange should be provided and then comparing the currency associated with the issuer of the card to a whitelist identifying currencies for which dynamic foreign exchange should be provided; (0078-0088, Fig. 2b, 31, 33)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Beck's systems and methods for time-of-transaction foreign currency conversion (dynamic currency conversion (DCC)), by incorporating therein these teachings of Ling regarding determining eligibility of a transaction for DCC based not only on issuer identity but also on issuer currency, by comparing issuer currency against a whitelist of currencies for which DCC is supported, because not all currencies may be suitable for a DCC transaction, e.g., due to legal, contractual or technological reasons, see Beck, e.g., 0039-0040, or because double foreign conversion/double foreign exchange fees may result where the DCC transaction is carried out in a currency 
Beck teaches that the exchange rate may be determined by a clearance interval, which is an indirect indicator of the transaction amount, in that a longer interval reflects a larger amount and a smaller interval reflects a smaller amount. But Beck and Ling do not explicitly disclose that "the dynamically-determined foreign exchange rate quote" is "based on the amount of the withdrawal." 
However, Malhotra teaches:
the dynamically-determined foreign exchange rate quote based on … the amount of the withdrawal (0047-0050)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Beck's systems and methods for time-of-transaction foreign currency conversion (dynamic currency conversion), by incorporating therein these teachings of Malhotra determining an exchange rate based on the transaction amount, because it promotes the ability to set conversion rates at a fine level of granularity, which is desired by Beck. See Beck, 0060.
Regarding Claims 2, 11 and 20
Beck in view of Ling and Malhotra teaches the limitations of base claims 1, 10 and 19 as set forth above. Beck further teaches: 
receive an indication of a second card used to access the automated teller machine, the indication including at least a number associated with the second card; (As per claim 1, the operation "receive, … an indication of a card used to access the automated teller machine, …")
extract, from the number associated with the second card, a portion of the number identifying the issuer of the second card; (As per claim 1, the operation "extract …")
determine, based on the issuer of the second card, that dynamic foreign exchange should be offered for a second withdrawal performed using the automated teller machine using the second card; (As per claim 1, the operation "determine, based on …")
upon determining that dynamic foreign exchange should be offered for the second withdrawal, send, to the foreign exchange rate service device via the network using the communications module, a request for a dynamically-determined foreign exchange rate quote, the quote to be provided to the automated teller machine; (As per claim 1, the operation "upon 
receive, from the automated teller machine via the network using the communications module, an indication that the quoted foreign exchange rate for the second withdrawal was not accepted at the automated teller machine; and (0014, 0015, 0035, 0070, 0078-0106 (e.g., 0083, 0090, 0100-0102))
upon receiving the indication that the quoted foreign exchange rate for the second withdrawal was not accepted, process the second withdrawal with foreign exchange provided by at least one of the issuer of the second card and a payment network associated with the second card. (0014, 0015, 0034, 0035, 0040, 0067, 0076, 0078-0106 (e.g., 0082, 0091))

Regarding Claims 6 and 15
Beck in view of Ling and Malhotra teaches the limitations of base claims 1 and 10 as set forth above. Beck further teaches: 
wherein the instructions, when executed, further cause the computer system to: receive information about the withdrawal being performed using the automated teller machine, wherein the request for the dynamically-determined foreign exchange rate quote includes an indication of the information about the withdrawal being performed using the automated teller machine and wherein the dynamically-determined foreign exchange rate quote is based on the information. (As per claim 1, the operation "receive, … an indication of a card used to access the automated teller machine, …"; 0040-0042, 0049, 0059)

Regarding Claims 8 and 17
Beck in view of Ling and Malhotra teaches the limitations of base claims 1 and 10 as set forth above. Beck further teaches: 
wherein the dynamically-determined foreign exchange rate is based on a current foreign exchange rate of a payment network associated with the card. (0060, 0063, 0064)

Regarding Claims 9 and 18
Beck in view of Ling and Malhotra teaches the limitations of base claims 1 and 10 and intervening claims 8 and 17 as set forth above. Beck further teaches: 
wherein the dynamically-determined foreign exchange rate is selected to be less than the current foreign exchange rate of the payment network associated with the card. (As per claim 8)

Regarding Claims 23 and 24
Beck in view of Ling and Malhotra teaches the limitations of base claims 1 and 10 as set forth above. Beck further 
wherein the type of the card includes one of a travel card, an airline card, a gold card or a regular card. (0040)

Regarding Claims 25 and 27
Beck in view of Ling and Malhotra teaches the limitations of base claims 1 and 10 as set forth above. Malhotra further teaches: 
wherein the dynamically-determined foreign exchange rate quote is determined at least by comparing the amount of the withdrawal to a threshold. (0047-0050)

Regarding Claims 26 (first claim 26) and 28
Beck in view of Ling and Malhotra teaches the limitations of base claims 1 and 10 and intervening claims 25 and 27 as set forth above. Malhotra further teaches: 
wherein the dynamically-determined foreign exchange rate quote includes a first rate responsive to determining that the amount of the withdrawal is above the threshold. (0047-0050)

Regarding Claims 26 (second claim 26) and 29
Beck in view of Ling and Malhotra teaches the limitations of base claims 1 and 10 and intervening claims 26 (first claim 26) and 28 as set forth above. Malhotra further teaches: 
wherein the dynamically-determined foreign exchange rate quote includes a second rate responsive to determining that the amount of the withdrawal is below the threshold, the second rate less favourable than the first rate. (Malhotra, 0047-0050)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
at least Murakami, Sivapathasundram, Scipioni, Fillinger, French, Hill, Lorberg, Johnson, Minami, Fish and Jordan teach ATMs in Applicant's context of foreign currency exchange;
at least Sharma (0220) teaches determining if issuer currency is supported by acquirer for dynamic currency conversion transaction, by comparing issuer currency to whitelist of supported currencies; and
Griggs (0076) teaches that the effective exchange rate includes fees, and hence fees effectively indicate/determine the exchange rate (thus, adjusting fees based on any given factor x (e.g., transaction amount) teaches adjusting exchange rate based on the given factor x.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692